Title: Thomas Jefferson to Thomas Leiper, 12 June 1815
From: Jefferson, Thomas
To: Leiper, Thomas


          
            Dear Sir Monticello  June 12. 15.
            A journey soon after the reciept of your favor of April 17. and an absence from home of some continuance has prevented my earlier acknolegement of it. in that came safely my letter of Jan. 2. 14. in our principles of government we differ not at all, nor in the general object & tenor of political measures. we concur in considering the government of England as totally without morality, insolent beyond bearing, inflated with vanity and ambition, aiming at the exclusive dominion of the sea, lost in corruption, of deep rooted hatred to us towards us, hostile to liberty wherever it endeavors to shew it’s head, and the eternal disturber of the peace of the world. in our estimate of Bonaparte I suspect we differ. I view him as a political engine only and a very wicked one, you I believe as both political & religious, and obeying, as an instrument, an unseen hand. I still deprecate his becoming sole lord of Europe the continent of Europe, which he would have been had he reached in triumph the gates of Petersburg. the establishment, in our day, of another Roman empire, spreading vassalage and depravity over the face of the globe, is not, I hope, within the purposes of heaven. nor does the return of Bonaparte give me pleasure unmixed. I see in his expulsion of the Bourbons a valuable lesson to the world, as shewing that it’s antient dynasties may be changed for their misrule. should the allied powers presume to dictate a ruler & government to France, and follow the example he had set of parcelling and usurping to themselves their neighbor nations, I hope he will give them another lesson in vindication of the rights of independance and self government, which himself had heretofore so much abused; and that in this contest he will wear down the maritime power of England to limitable and safe dimensions. so far, good. it cannot be denied on the other hand that his succesful employment perversion of the force (committed to him for vindicating the rights and liberties of his country) to usurp it’s government, and to enchain it under an hereditary despotism, is of baneful effect in encouraging future usurpations, and deterring those under oppression from rising to redress themselves. his restless spirit leaves no hope of peace to the world; and his hatred of us is only a little less than that he bears to England, and England to us. our form of government is odious to him, as a standing contrast between republican and despotic rule; and as much from that hatred, as from ignorance in Political economy, he had excluded intercourse between us and his people, by prohibiting the only articles they wanted from us, that is, cotton and tobacco. whether the war we have had with England, the atchievements of that war, and the hope that we may become his instruments and partisans against that enemy may induce him in future to tolerate our commercial intercourse with his people is still to be seen. for my part I wish that all nations may recover and retain their independance; that those which are overgrown may not advance beyond safe measures of power, that a salutary balance may be ever maintained among nations, and that our peace, commerce and friendship may be sought and cultivated by all. it is our business to manufacture for ourselves whatever we can, to keep all markets open for what we can spare or want, and the less we have to do with the amities or enmities of Europe, the better. not in our day; but at no distant one, we may shake a rod over the heads of all, which may make the stoutest of them tremble. but I hope our wisdom will grow with our power, and teach us that the less we use our power the greater it will be.
            The federal misrepresentation of my sentiments which occasioned my former letter to you was gross enough; but that and all others are exceeded by the impudence and falshood of the printed extract you sent me from Ralph’s paper. that a continuance of the embargo for two months longer would have prevented our war; that the non-importation law which succeeded it was a wise and powerful measure, I have constantly maintained. my friendship for mr Madison; my confidence in his wisdom and virtue, and my approbation of all his measures, and especially of his taking up at length the gauntlet against England, is known to all with whom I have ever conversed or corresponded on these measures. the word Federal, or it’s synonym lie, may therefore be written under every word of mr Ralph’s paragraph I have ransacked my memory to recollect any incident which might have given countenance to any particle of it; but I find none. for if you will except the bringing into power and importance those who were enemies to himself as well as to the principles of republican government, I do not recollect a single measure of the President which I have not approved. of those under him, and of some very near him, there have been many acts of which we have all disapproved, and he more than we. we have at times dissented from the measures and lamented the dilatoriness of Congress. I recollect an instance the first winter of the war, when, from sloth of proceedings, an embargo was permitted to run thro’ the winter, while the enemy could not cruise, nor consequently restrain the exportation of our whole produce, and was taken off as in the spring, as soon as they could resume their stations. how can expedition be expected from a body which we have saddled with an hundred lawyers, whose trade is talking? but this procrastination is unavoidable.—but lies, to sow divisions among us is so stale an artifice of the federal prints, & are so well understood, that they need neither contradiction nor explanation. as to my self,  my confidence in the wisdom and integrity of the administration is so entire, that I scarcely notice what is passing, and have almost ceased to read newspapers. mine remain in our post office a week or 10. days sometimes unasked for. I find more amusement in studies to which I was always more attached, and from which I was dragged by the events of the times in which I have happened to live.
            I rejoice exceedingly that our war with England was singlehanded. in that of the revolution we had France, Spain & Holland on our side, and the credit of it’s success was given to them. on the late occasion, unprepared and unexpecting war, we were compelled to declare it, and to recieve the attack of England, just issuing from a general war, fully armed and freed from all other enemies, and have not only made her sick of it, but glad to prevent by a peace the capture of her adjacent possessions, which one or two campaigns more would infallibly have made ours. she has found that we can do her more injury than any other enemy on earth, and henceforward will better estimate the value of our peace. but whether her government has power, in opposition to the aristocracy of her navy, to restrain their piracies within the limits of national rights may well be doubted. I pray therefore for peace, as best for all the world, best for us, and best for me who have already lived to see three wars, and now pant for nothing more than to be permitted to depart in peace. that you also who have longer to live may continue to enjoy this blessing with health and prosperity thro’ as long a life as you desire, is the prayer of yours affectionately
            Th: Jefferson
          
          
            P.S. June 14. before I had sent my letter to the post office, I recieve the new treaty of the allied powers, declaring that the French nation shall not have Bonaparte, and shall have Louis XVIII. for their ruler. they are all then as great rascals as Bonaparte himself. while he was in the wrong, I wished him exactly as much success as would answer our purposes and no more. now that they are wrong, and he in the right, he shall have all my prayers for success, and that he may dethrone every man of them.
          
        